DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephonic interview with Jennifer Hinton, Reg. No. 47,653 on 12/4/2020 indicating that such a change was needed to overcome the 101 rejection previously presented.


The application has been amended as follows: 

In claims 37-42, line 1, change “A computer readable medium” to “A non-transitory computer readable medium”.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/447,138, (“138”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In independent claims 22, 28 and 37 applicant claims determining additional wake up occasions in addition to discontinuous reception (DRX) on-durations to measure the PRS within the positioning measurement period. The prior-filed application fails to disclose this element. Therefore, the 138 application fails to support the claimed invention. 

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 11/23/2020, with respect to the rejection of claims 22 (see Applicant’s arguments, page 8, section I, third paragraph) and claims 30 and 37 (see Applicant’s arguments, page 8, section II, third paragraph) have been fully considered and are persuasive.  The rejection of independent claims 22, 30 and 37 and dependent claims 23-29, 31-36 and 38-41 have been withdrawn. 

Allowable Subject Matter

Claims 22-42 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 22, 30 and 37, the prior art fails to teach, suggest or disclose determining a positioning measurement period based on a product of a predetermined sufficient number of samples of position reference signals (PRS) and a periodicity of the PRS and determining additional wake up occasions in addition to discontinuous reception (DRX) on-durations to measure the PRS within the positioning measurement period”. That is, the closes prior art of Fischer discloses determining a PRS measurement period based on the product of a periodicity and a number of samples (see the rejection of claim 22 in the Non-Final Rejection, dated 7/24/2020, pages 4-5, section (b)). Arguably, the “predetermined sufficient number of samples” is also taught by the signaled number of samples in Fisher, which is ostensibly a sufficient number to perform position location. However, Fisher is deficient in a number of regards, first (as successfully argued by Applicant) the DRX of Fisher is not configured in the same way as claimed here. That is, in Fisher, DRX sleep/idle periods are configured so the at the UE may tune away from the connected base station to perform measurements without missing transmissions from the connected base station, which thinks the UE is idle and will not transmit data to it (see for example, paragraph 0082). This is the opposite of what is claimed here, where the DRX on-durations are used to perform measurement of the PRS. Furthermore, even if Fisher disclosed DRX measurement in the awake period, Fisher fails to disclose additional wake up occasions in addition to discontinuous reception (DRX) on-durations to measure the PRS within the positioning measurement period, as the system instead modifies the DRX period itself to allow for proper measurement (see, for example, paragraph 0082). Furthermore, no other art teaching this limitation could be located, and even if such art existed it is not clear how it could be combined with the system of Fisher, as it is not clear how Fisher could be modified to make measurements in DRX on periods, as the UE would miss 
Regarding claims 23-29, 31-36 and 38-41, the claims depend from claims 22, 30 and 37 and are allowable for at least the reasons stated with respect to those claims, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. R1-1703629 (Author Unknown, WF on FeMTC OTDOA TxD Support, Doc. No. R1-1703629, pages 1-4, 17 February 2016) – disclosing lower periodicities requires additional wake periods (page 3, last bullet).

b. R2-1705040 (Author Unknown, Positioning measurements in idle mode for NB-IoT, pages 1-2, 19 May 2017) – disclosing the UE in long eDRX cycles can adjust wakeups to match paging cycles [pages 2, top to end of proposal 2]

Siomina, et al. (US Pre Grant Publication No. 2017/0273136 A1) – disclosing using different eDRX wake lengths for different “activity configurations”.

d. Dhandu, et al. (US Pre Grant Publication No. 2017/0332330 A1) – disclosing an IoT location tracker that adjusts the utilized wake cycle based on the frequency of required location determination. 

e. Edge, et al. (US Pre Grant Publication No. 2018/0054795 A1) – disclosing the use of periodically triggered UE location determinations while UE is in eDRX (paragraphs 0071-0075).

f. Maheshwari, et al. (US Pre Grant Publication No. 2018/0343132 A1) – disclosing waking during a eDRX sleep cycle to perform positioning (paragraph 0030, 0057).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466